Case 1:20-cv-04718-DG-PK Document 11 Filed 01/22/21 Page 1 of 1 PageID #: 163




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
                                                                  :
 JOHN DOE.,                                                       :
                                                                  :
                            Plaintiff,                            :   Case No.: 1:20-cv-04718-DG-PK
                                                                  :
          - against -                                             :
                                                                  :   NOTICE OF APPEARANCE
 POLY PREP COUNTRY DAY SCHOOL,                                    :
                                                                  :
                            Defendant.                            :
 -----------------------------------------------------------------x

        PLEASE TAKE NOTICE that Gershon Akerman, an attorney with the law firm Seyfarth

Shaw LLP, 620 Eighth Avenue, New York, New York 10018, hereby enters his appearance as

counsel for Defendant Poly Prep Country Day School in the above-captioned action. Mr. Akerman

hereby certifies that he is admitted to practice in this Court.

Dated: New York, New York                                 SEYFARTH SHAW LLP
       January 22, 2021


                                                          By: /s/ Gershon Akerman
                                                              Gershon Akerman
                                                              Gakerman@seyfarth.com
                                                              620 Eighth Avenue
                                                              New York, New York 10018
                                                              Telephone: (212) 218-5500
                                                              Facsimile: (212) 218-5526

                                                          Attorneys for Defendant Poly Prep Country
                                                          Day School
